Citation Nr: 1122259	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  11-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder prior to November 23, 2010, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, established service connection for PTSD with depressive disorder, evaluated as 30 percent disabling, effective from March 23, 2010.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the initial grant of service connection.

By a January 2011 decision, the assigned rating for the Veteran's PTSD was increased to 50 percent, effective from November 23, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Moreover, it is noted that the Veteran submitted additional evidence at this hearing accompanied by a waiver of having this evidence initially considered by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

As an additional matter, the Board notes that the Veteran raised the issue of entitlement to an increased rating for his service-connected right thigh disorder at the March 2011 hearing.  However, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to November 23, 2010, the Veteran's service-connected PTSD with depressive disorder was not shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

3.  For the period from November 23, 2010, the Veteran's service-connected PTSD with depressive disorder has not been shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected PTSD with depressive disorder prior to November 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD with depressive disorder for the period from November 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that this appeal is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal, to include at the March 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding treatment records detailing symptoms of his PTSD that are not reflected by the evidence already of record.

With respect to the aforementioned March 2011 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Board further notes that the Veteran was accorded a VA medical examination in May 2010 which included findings as to the symptomatology of his service-connected PTSD that are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected PTSD.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When PTSD has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  A 10 percent rating is assigned when PTSD either causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or PTSD symptoms are controlled by continuous medication. 

A 30 percent disability rating is in order when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the Veteran is not entitled to either a rating in excess of 30 percent for his service-connected PTSD prior to November 23, 2010, or to a rating in excess of 50 percent thereafter.

Initially, the Board acknowledges that the record consistently reflects the Veteran's PTSD is manifested by symptoms such as chronic sleep impairment, to include nightmares; anxiety; and depressed mood.  There is also evidence of memory impairment, but the evidence reflects that this is consistent with the criteria of mild memory loss described above.  Nevertheless, this symptomatology is consistent with and contemplated by the criteria for a 30 percent evaluation.  As such, it does not provide a basis for a rating in excess of 30 percent. 

The Board further finds that, prior to November 23, 2010, the Veteran's service-connected PTSD with depressive disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

The Board observes that there is no indication of flattened affect in either the Veteran's medical treatment records for this period, or noted in the May 2010 VA examination report.  Further, treatment records dated in December 2009 noted that his speech had normal rate/rhythm, and that his language was intact.  No speech impairment was otherwise noted on the May 2010 examination.  As such, the record does not reflect either flattened affect, or circumstantial, circumlocutory, or stereotyped speech.

No panic attacks are noted in the treatment records for the period prior to November 23, 2010, and the Veteran specifically denied panic symptoms at his May 2010 VA examination.  Therefore, the record does not reflect the service-connected PTSD resulted in panic attacks more than once a week prior to November 2010.

The Board also observes that treatment records dated in December 2009 noted that the Veteran was oriented times 3; his memory was intact; his thought process and association was normal, coherent; he had no unusual thought content; his fund of knowledge was oriented; and both his insight and judgment were good.  Although impairment of concentration and memory were noted at the time of the May 2010 VA examination, the Board has already determined that this impairment is consistent with the criteria of mild memory loss contemplated by the current 30 percent rating.  Moreover, the May 2010 VA examiner stated that the Veteran's cognitive impairments were likely due to dementia and unrelated to PTSD.  Therefore, the record does not reflect difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; nor impaired abstract thinking due to service-connected PTSD with depressive disorder.

The Board further finds that there is no indication of disturbances of motivation or mood other than the already acknowledged depressed mood, which is part of the criteria for the current 30 percent rating.

The Board acknowledges that the Veteran's PTSD has resulted in some occupational and social impairment throughout the pendency of this case.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent prior to November 23, 2010, and a rating in excess of 50 percent thereafter.

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, it was noted in the May 2010 VA examination report that the Veteran had retired in 1977 after 30 years in that position, and that he denied any problems on the job at that time.  Further, the examiner opined that the Veteran was employable from a psychiatric standpoint, and described his level of occupational and social impairment as encompassing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In short, the examiner described this impairment by language consistent with the criteria for the current 30 percent rating.  Moreover, this description is consistent with the anecdotal evidence provided by the Veteran regarding his social history, employment history, activities of daily living, and psychiatric symptoms.  It is worth noting that the Veteran was exceedingly pleasant at his Board hearing, and he spoke frequently about how fond he was about being around other people.

The Board also notes that treatment records dated in February 2010 include a GAF score of 50, while the May 2010 VA examination assigned a GAF of 58.  In general, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

Although the GAF score of 50 does officially reflect severe impairment of occupational and social impairment, the Board notes that the actual number used is almost that which would constitute the criteria of moderate impairment.  Such a finding is further supported by the anecdotal evidence of record, including that which was noted on the subsequent May 2010 VA examination.  In other words, the Board finds that the Veteran's level of occupational and social impairment for the period prior to November 23, 2010, was adequately reflected by the 30 percent rating, and does not meet or nearly approximate the criteria in excess thereof.  For example, at a VA appointment in September 2009 it was noted that the Veteran lived alone, but had family support and liked to go to the mall to visit with friends.  As such, it is clear that the Veteran has social outlets.

The record reflects that the 50 percent rating was assigned, effective November 23, 2010, due to treatment records from that date which opined the Veteran was "at least 50 [percent] disabled from his PTSD."  However, the record for the period from November 23, 2010, does not reflect the Veteran's service-connected PTSD with depressive disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

The Board observes that the evidence on file, including the November 23, 2010, treatment record consistently reflects the Veteran has denied suicidal ideation.  Moreover, there is no indication of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; nor neglect of personal appearance and hygiene.  In fact, records dated in January 2011 noted that the Veteran was independent in activities of daily living.  Subsequent records dated in March 2011 noted that his appearance, behavior and speech were appropriate.  There is also no indication of any speech impairment in the treatment records on file, nor was such indicated during his testimony at the March 2011 hearing.

The Board acknowledges that the treatment records state the Veteran's PTSD symptoms include anger.  However, the record does not show that these anger issue(s) constitute the type of impaired impulse control with periods of violence contemplated by the criteria for a 50 percent rating.  In fact, the Veteran himself testified at the March 2011 hearing that he did not hurt anybody when he got angry.  See Transcript pp. 4-5.

The Board also notes that the November 23, 2010, treatment record assigned a GAF of 50.  More recent records dated in March 2011 noted that his current GAF, as well as his GAF for the past year, was 55.  As such, these records indicate moderate to severe of occupational and social impairment, which does not indicate the type of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; difficulty in adapting to stressful circumstances (including work or a worklike setting); nor the inability to establish and maintain effective relationships.  This finding is also consistent with the anecdotal evidence the Veteran provided regarding his social activities at the March 2011 hearing, when he discussed loving to be around other people and around family.  The Board does not wish to minimize the impairment caused by the Veteran's PTSD; but the medical and testimonial evidence simply does not support a higher rating than has already been awarded.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 30 percent for his service-connected PTSD with depressive disorder prior to November 23, 2010, nor a rating in excess of 50 percent thereafter.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms are nightmares and depressive thoughts which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

In making the above determination, the Board considered whether "staged" ratings in accord with Fenderson, supra, and Hart, supra, were appropriate in the instant case.  As noted above, the Veteran is already in receipt of such "staged" ratings.  However, a thorough review of the record does reflect the there were any distinctive period(s) where symptomatology of the Veteran's service-connected PTSD with depressive disorder met or nearly approximated the criteria for rating(s) in excess of those currently in effect.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board specifically took into account the level of the Veteran's occupational impairment in evaluating the severity of the service-connected PTSD with depressive disorder.  As detailed above, the Board found that his level of such impairment was accurately reflected by the 30 and 50 percent evaluations currently in effect.  Nothing in the record indicates he is unemployable due solely to this service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

As such, the Veteran's appeal is denied.  






ORDER

Entitlement to a rating in excess of 30 percent for service-connected PTSD with depressive disorder prior to November 23, 2010, is denied.

Entitlement to a rating in excess of 50 percent for service-connected PTSD with depressive disorder for the period as of and since November 23, 2010, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


